Citation Nr: 1010020	
Decision Date: 03/16/10    Archive Date: 03/24/10

DOCKET NO.  04-15 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for diabetes mellitus.

3.  Entitlement to service connection for a low back 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. Patel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1971 to 
January 1973.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which denied service connection for the 
claimed disabilities.

The Veteran testified before the undersigned Veterans Law 
Judge via a video conference hearing in September 2005.  A 
copy of the hearing transcript has been associated with the 
claims file.

The Board remanded this case for further development in 
January 2007, and again in January 2008.  The case is once 
again before the Board for appellate review.


FINDINGS OF FACT

1.  The Veteran's hypertension is not etiologically related 
to active service.

2.  The Veteran's diabetes mellitus is not etiologically 
related to active service.

3.  The Veteran's low back disability preexisted service and 
did not increase in severity beyond its normal progression as 
a result of active service.




CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by active 
service, and may not be presumed to have been incurred or 
aggravated in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2009).

2.  Diabetes mellitus was not incurred in or aggravated by 
active service, and may not be presumed to have been incurred 
or aggravated in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2009).

3.  The Veteran's low back disability was not incurred in or 
aggravated by active service, and arthritis may not be 
presumed to have been so incurred or aggravated.  38 U.S.C.A. 
§§ 1110, 1153, 5103, 5103A, 5107 (West 2009); 38 C.F.R. § 
3.303, 3.306, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Veterans Claims Assistance Act of 2000 (VCAA)

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2009).  Such notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if there is a favorable 
disposition of the claim.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
The Board notes that effective May 30, 2008, VA amended its 
regulations governing VA's duty to provide notice to a 
claimant regarding the information necessary to substantiate 
a claim.  The new version of 38 C.F.R. § 3.159(b)(1), removes 
the portion of the regulation which states that VA will 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  See 73 Fed. Reg. 
23353-54 (April 30, 2008).

Prior to initial adjudication of the Veteran's claim, a 
letter dated in September 2003 was sent to the Veteran in 
accordance with the duty to notify provisions of the VCAA.  
38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The Veteran was 
notified of the evidence that was needed to substantiate his 
claim; what information and evidence that VA will seek to 
provide and what information and evidence the Veteran was 
expected to provide, and that VA would assist him in 
obtaining evidence, but that it was his responsibility to 
provide VA with any evidence pertaining to his claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In this case, although the notice 
provided did not address either the rating criteria or 
effective date provisions that are pertinent to the 
appellant's claims, such error was harmless given that 
service connection is being denied, and hence no rating or 
effective date will be assigned with respect to the claimed 
conditions.

The Veteran's service treatment records, VA treatment 
records, VA authorized examination report, and lay statements 
have been associated with the claims file.  The Board 
specifically notes that the Veteran was afforded a VA 
examination with respect to his back in December 2003, and 
additional VA examinations for his back, diabetes, and 
hypertension claims in July 2007.  38 C.F.R. § 3.159(c)(4).  
When VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

As set forth in greater detail below, the Board finds that 
the VA examinations obtained in this case are adequate as 
they are collectively predicated on a review of the claims 
folder and medical records contained therein; contain a 
description of the history of the disability at issue; 
document and consider the relevant medical facts and 
principles; and, to the extent possible, provide an opinion 
with respect to the etiology of the Veteran's claimed 
disabilities.  Accordingly, the Board finds that VA's duty to 
assist with respect to obtaining a VA examination or opinion 
with respect to the issue on appeal has been met.  38 C.F.R. 
§ 3.159(c) (4).

VA has provided the Veteran with opportunity to submit 
evidence and arguments in support of his claim.  The Veteran 
and his representative have not made the Board aware of any 
additional evidence that needs to be obtained prior to 
appellate review.  The record is complete and the case is 
ready for review.

B.  Law and Analysis

Lay Evidence

The Veteran submitted lay statements and testimony in support 
of his claim.  The United States Court of Appeals for the 
Federal Circuit (Federal Circuit) held that lay evidence is 
one type of evidence that must be considered, and competent 
lay evidence can be sufficient in and of itself.  The Board, 
however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006). This would include weighing the 
absence of contemporary medical evidence against lay 
statements.

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), 
the Federal Circuit determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example difficulty hearing, and sometimes not, 
for example, a form of cancer), (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  The relevance of lay 
evidence is not limited to the third situation, but extends 
to the first two as well.  Whether lay evidence is competent 
and sufficient in a particular case is a factual issue.

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno 
v. Brown, 6 Vet. App. 465, 470 (1992) (distinguishing between 
competency ('a legal concept determining whether testimony 
may be heard and considered') and credibility ('a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted')).  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

In Robinson v. Shinseki, the Federal Circuit held that, in 
some cases, lay evidence will be competent and credible 
evidence of etiology.  Whether lay evidence is competent in a 
particular case is a question of fact to be decided by the 
Board in the first instance.  The Federal Circuit set forth a 
two-step analysis to evaluate the competency of lay evidence.  
The Board must first determine whether the disability is the 
type of injury for which lay evidence is competent evidence.  
If so, the Board must weigh that evidence against the other 
evidence of record-including, if the Board so chooses, the 
fact that the Veteran has not provided any in-service record 
documenting his claimed injury-to determine whether to grant 
service connection.  See Robinson v. Shinseki, 312 Fed. App. 
336 (2009).

Here, the Board does not find that either the Veteran or his 
family and acquaintances are competent to render diagnoses 
with respect to hypertension or diabetes mellitus, nor are 
they competent to offer an opinion as to the etiology of the 
Veteran's low back symptoms.  While the Veteran and his 
acquaintances are certainly competent to report symptoms such 
as pain or blackouts, they have not been shown to be 
competent to identify specific disorders based solely on 
observation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); see also 38 C.F.R. § 3.159 (a)(1) [competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions].  Therefore, although the 
statements of the Veteran and his acquaintances offered in 
support of his claim have been given full consideration by 
the Board, they are not considered competent medical evidence 
and do not serve to establish a medical nexus between the 
claimed disorders and the Veteran's period of service.

Service Connection

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2009).  Service connection may be granted for 
any disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2009).  In addition, certain chronic diseases, including 
hypertension, diabetes mellitus, and arthritis, may be 
presumed to have been incurred or aggravated during service 
if they become disabling to a compensable degree within one 
year of separation from active duty.  38 U.S.C.A. §§ 1101, 
1112 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.307, 3.309 
(2009).

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995).

1.  Hypertension

In a November 1971 Report of Medical History, the Veteran 
indicated he had a prior history of dizziness or fainting 
spells, shortness of breath, chest pain, and high blood 
pressure.  In a separate medical history questionnaire, the 
Veteran stated he had previously been told by a physician 
that he had high blood pressure.  During his November 1971 
induction examination, the Veteran's blood pressure was 
124/76.  There were no recorded abnormalities with respect to 
the heart or vascular system.

Additional records dated November 1971 reflect that the 
Veteran was seen for complaints of dizziness and numbness 
during physical exertion, as well as blackouts when he arose 
quickly from a sitting or lying position.  The treating 
physician indicated that the former was due to 
hyperventilation and discussed breathing control and 
breathing recirculated air.  He further stated that the 
blackouts were almost certainly due to transient orthostatic 
hypotension, which was no cause for alarm.

The Veteran reported chest pains in February 1972.  However, 
the treating physician diagnosed this as a musculoskeletal 
problem.

The Veteran was seen in March 1972 for additional complaints 
of dizziness, lightheadedness, and blackouts during physical 
training.  On examination, his blood pressure was 138/78.  
The Veteran was diagnosed with probable benign exertional 
syncope.

In May 1972, the Veteran passed out in the mess hall.  On 
examination, his blood pressure was 110/76.  A follow-up 
examination noted blood pressure of 120/78.

The Veteran underwent a discharge examination in December 
1972.  No relevant abnormalities were noted.  On examination, 
the Veteran's sitting blood pressure was 124/84.

Private records dated October 1999 noted the Veteran 
complained of blurred vision, headaches, upset stomach, and 
lightheadedness.  On examination, his blood pressure was 
158/100.  

Additional private records dated March 2002 include a 
diagnosis of borderline hypertension.  The Veteran's blood 
pressure was 140/94 at the time.

VA treatment records dated April 2002 reflect a diagnosis of 
hypertension.  The Veteran was advised to continue his diet 
and exercise program.

The Veteran submitted lay statements dated October 2003 from 
several acquaintances.  Collectively, these statements 
recounted that the Veteran passed out several times during 
service, often during or after physical exercises.  The 
Veteran had also had blackouts after he had returned to 
civilian life.

A private exercise echocardiography report dated February 
2004 noted the Veteran had a peak exercise blood pressure of 
180/80.

The Veteran testified at a video conference hearing in 
September 2005.  He stated that he was diagnosed with 
hypertension in service, and that he took medication for 
awhile.  

The Veteran submitted additional lay statements from his 
stepchildren dated March 2007 in support of his claim.  They 
recounted how the Veteran had a lot of problems with feeling 
faint, and that he took a pill to prevent him from feeling 
dizzy.  He constantly had episodes of feeling like he would 
black out.

The Veteran was afforded a VA examination in July 2007.  The 
claims file was reviewed by the examiner.  The examiner noted 
that during military service, the Veteran's blood pressure 
was once recorded as 132/62.  There was no additional 
evidence of elevated blood pressure during service or 
treatment for high blood pressure during service.  The 
Veteran reported that he had been treated for high blood 
pressure on and off since 1975.  He reported taking 
medications intermittently.  He was presently being treated 
with metoprolol, nifedipine, and losartan.  On examination, 
there was no evidence of hypertensive heart disease.  His 
blood pressure was 116/69 in the sitting, standing, and lying 
positions.  The examiner concluded that hypertension was not 
service-related, as there was no record of hypertension or 
treatment for hypertension during service or within one year 
of discharge from service.

Based on the evidence of record, the Board finds that service 
connection for hypertension is not warranted.  Although the 
Veteran testified that he was diagnosed and treated for 
hypertension in service, there is no such diagnosis or 
treatment in the service treatment records.  Rather, the 
Veteran was diagnosed with transient hypotension and 
exertional syncope.  The Veteran had elevated blood pressure 
in 1999, and was not diagnosed with hypertension until 2002, 
almost 30 years after separation from service.  The July 2007 
VA examiner indicated there was no evidence of hypertensive 
heart disease, and that any hypertension was not service-
related, as there was no record of such a disease during 
service or within one year of discharge.  Finally, there is 
no competent medical evidence to support the conclusion that 
the Veteran has hypertension that was incurred in or is 
otherwise etiologically related to active service.

2.  Diabetes Mellitus

Regulations provide, in pertinent part, that if a Veteran was 
exposed to an herbicide agent (such as Agent Orange) during 
active military, naval, or air service, the following 
diseases shall be service-connected if the requirements of 38 
C.F.R. § 3.307(a)(6) are met even though there is no record 
of such disease during service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied: Chloracne or other acneform disease 
consistent with chloracne; Hodgkin's disease; multiple 
myeloma; non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; prostate 
cancer; respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea); Type II diabetes mellitus, and soft-
tissue sarcoma (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  In this case, however, 
there is no evidence to suggest that the Veteran was exposed 
to herbicides during service.

The Veteran's November 1971 induction examination revealed no 
abnormalities of the endocrine system.  However, urinalysis 
showed 4+ protein, and a dipstick reading in January 1972 was 
2+ for protein.  Subsequent urinalysis showed no proteinuria, 
infrequent dysuria, and no urethral discharge or pyuria.

An evaluation by a nephrologist in January 1972 found no 
evidence of renal disease, and a urogram of the kidneys, 
ureter, and bladder were normal.  A 24-hour urine test found 
protein levels of 125 mg.  In February 1972, a Medical 
Evaluation Board (MEB) noted that although the Veteran was 
positive for proteinuria when he had a urinary tract 
infection, his symptoms cleared with treatment.  The MEB 
concluded that the Veteran was medically qualified for 
service retention.

A record from urology dated August 1972 noted the previous 
findings of the MEB but indicated that the Veteran had a 
recent 3+ protein reading.  The diagnosis was intermittent 
proteinuria.  The treating physician recommended that the 
Veteran be reevaluated.  Shortly thereafter, in September 
1972, the Veteran reported pain in his left side.  His 
history of positive proteinuria tests was noted.  These 
complaints continued through November 1972.  The Veteran was 
treated with Darvon.

The Veteran underwent a discharge examination in December 
1972.  No relevant abnormalities were noted.

VA treatment records dated April 2002 indicate the Veteran 
was diagnosed with diabetes mellitus which required some diet 
and exercise instruction.

In September 2005, the Veteran received insulin treatments 
for glucose toxicity, and was also treated with metformin.

The Veteran testified at a video conference hearing in 
September 2005.  With respect to his diabetes, he stated that 
he was told he had diabetes during service, for which he was 
treated with medication.  He discontinued his medication, 
however, as he did not trust his Army doctors.  He also 
reported fainting frequently, which he attributed to 
diabetes.  He further testified that he was never 
hospitalized for a diabetic condition.  Rather, his treatment 
was on an outpatient basis.

The Veteran submitted lay statements from his stepchildren 
dated March 2007 in support of his claim.  They recounted how 
the Veteran had to constantly stop to use the bathroom, and 
that he would easily tire when he tried to play with them.

The Veteran was afforded a VA examination in July 2007.  The 
claims file was reviewed by the examiner, who noted that 
there was no mention of diabetes mellitus or elevated blood 
sugar during service.  The Veteran reported beginning 
treatment for diabetes mellitus in 1990.  He stated he was 
sometimes treated with pills, and other times he was just 
treated through diet control.  He was presently being treated 
with metformin and a diabetic diet.  He reported no present 
complaints.  There were no episodes of diabetic ketoacidosis 
or hypoglycemia requiring hospitalization.  The examiner 
concluded that diabetes mellitus was not related to service, 
as there was no evidence of such a disease during service or 
within one year of discharge.  The examiner also noted that 
the Veteran was not exposed to Agent Orange during service.

Based on the evidence of record, the Board finds that service 
connection for diabetes mellitus is not warranted.  Although 
the Veteran testified that he was diagnosed and treated for 
diabetes during service, there is no such diagnosis or 
treatment in the service treatment records.  Rather, the 
records reflect that the Veteran only experienced 
intermittent proteinuria.  The Veteran further stated during 
his VA examination that he was treated for diabetes in 1990.  
The earliest diagnosis reflected in the Veteran's treatment 
records is 2002.  In either case, the Veteran was not 
diagnosed with diabetes until many years after service.  The 
July 2007 VA examiner concluded that diabetes mellitus was 
not related to service as there was no diagnosis or treatment 
for such a disease during service or within one year of 
discharge, and there is no competent evidence which otherwise 
supports the conclusion that the Veteran's diabetes mellitus 
was incurred in or is otherwise attributable to service.

3.  Low Back Disability

A veteran is presumed to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. §§ 1111, 1132; 38 
C.F.R. § 3.304(b).  History provided by the veteran of the 
preservice existence of conditions recorded at the time of 
the entrance examination does not, in itself, constitute a 
notation of a preexisting condition.  38 C.F.R. §§ 
3.304(b)(1); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); 
Crowe v. Brown, 7 Vet. App. 238, 246 (1995).  To rebut the 
presumption of sound condition for disorders not noted on the 
entrance examination report, VA must show by clear and 
unmistakable evidence that the disability existed prior to 
service and was not aggravated by service.  38 U.S.C.A. § 
1111; VAOPGCPREC 3- 2003.  The claimant is not required to 
show that the disease or injury increased in severity during 
service before VA's duty under the second prong of this 
rebuttal standard attaches.  As discussed below, however, the 
Veteran's back condition was noted at the time of enlistment, 
and therefore the presumption of sound condition does not 
apply. 
 
A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306; Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 
2004).  Clear and unmistakable evidence (obvious or manifest) 
is required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity.  38 
C.F.R. § 3.306.  This includes medical facts and principles 
that may be considered to determine whether the increase is 
due to the natural progress of the condition.  Id.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. §§ 3.304, 3.306.  The usual 
effects of medical and surgical treatment in service, having 
the effect of ameliorating disease or other conditions 
incurred before enlistment, will not be considered service 
connected unless the disease or injury is otherwise 
aggravated by service.  38 C.F.R. § 3.306(b)(1).

Private treatment records dated April 1971 indicate the 
Veteran was injured in an automobile accident in January 
1971.  He experienced pain and stiffness in the area of the 
lumbosacral spine.  X-rays revealed a narrowing of the 
intervertebral disc space at L5-S1.  The Veteran was 
diagnosed with lumbosacral strain and disc space pathology at 
L5-S1.  The treating physician noted that this condition 
could lead to prolonged pain and disability following trauma.

In a November 1971 Report of Medical History, the Veteran 
indicated he had a prior history of recurrent back pain.  The 
April 1971 records noted above were associated with the 
Veteran's service treatment records, and during the Veteran's 
November 1971 induction examination, no abnormalities were 
recorded with respect to the spine or musculoskeletal system.  
A specific examination of the spine revealed full range of 
motion with no spasms.

The Veteran complained of back pain in November 1971.  The 
treating physician noted a prior history of auto accidents in 
1967 and 1971.  The Veteran had experienced pain during 
training.  On examination, he had full range of motion and 
appeared in no distress.  He sought treatment again two days 
later for continued back pain.  He was prescribed a bed 
board, an exercise regimen, heat treatments, and liniment.

Additional complaints of back pain were recorded in January 
1972.  The Veteran was diagnosed with spina bifida at S1 and 
was referred by the MEB to orthopedics.  On examination, the 
Veteran had full range of motion of the back.  Deep tendon 
reflexes were equal and active.  There was no muscle spasm or 
weakness, though muscle tone was poor.  The treating 
physician concluded that there was no significant abnormality 
found other than a lack of muscle tone.  He noted that the 
Veteran had led a markedly sedentary life.  The Veteran was 
prescribed a supervised program of daily exercise.

The Veteran again reported back pain in June 1972.  He stated 
that he was stretching while playing cards and felt pain in 
his lower back.  This pain was higher than his previous 
complaints, in the L1-L2 area.  On examination, there was no 
tenderness or spasm.  The Veteran was able to touch his toes 
without increased pain.  He was diagnosed with back strain.

The Veteran underwent a discharge examination in December 
1972.  No relevant abnormalities were noted.

The Veteran submitted lay statements from acquaintances dated 
October 2003.  With respect to his back, they stated that the 
Veteran experienced back pain during service, and had current 
symptoms.  He could not carry his grandchildren or stand too 
long washing dishes due to back pain.  He also had difficulty 
performing maintenance around his house.  

The Veteran was afforded a VA examination in December 2003.  
The claims file was not available for review.  The Veteran 
did not recall a specific injury to his back, but stated that 
he was evaluated on multiple occasions for low back pain, and 
was prescribed medication and physical therapy.  Since his 
time in the Army, the Veteran had worked as a supervisor at a 
bank.  He had difficulties performing his duties secondary to 
prolonged sitting and standing.  He indicated the pain was in 
the lumbosacral area and did not significantly radiate down 
to the legs.  The pain was constant but varied in severity.  
On more severe occasions, he treated his condition with 
ibuprofen and muscle relaxants.  He also reported that the 
pain had progressed as he got older.  He denied bladder or 
bowel incontinence but did acknowledge some urinary frequency 
and urgency.

Following examination, the diagnosis was lumbosacral pain 
secondary to spina bifida occulta at S1.  He further opined 
that it was possible that the Veteran sustained a lumbosacral 
sprain while in the military which has persisted through the 
years secondary to his spina bifida occulta, and that it was 
at least as likely as not that the condition he experienced 
in the military is similar in nature to the pain that he 
experienced today.

The Veteran testified at a video conference hearing in 
September 2005.  With respect to his back condition, the 
Veteran stated that he had been having back problems after 
marching and doing exercises.  He was told he had spina 
bifida, though he did not trust his treating physician.  He 
stated that was subsequently treated with Darvon.

The Veteran submitted lay statements from his stepchildren 
dated March 2007 in support of his claim.  With respect to 
the Veteran's back condition, they recalled the Veteran 
having difficulties with his back which continued through to 
the present day, and that he treated his condition with 
muscle relaxants and pain medication.

The Veteran was afforded a VA examination in July 2007.  The 
claims file was reviewed by the examiner, who noted the 
records indicating the Veteran was involved in two automobile 
accidents, in 1967 and 1971.  X-rays taken at the time noted 
a narrowing of the disc space at L5-S1.  The Veteran reported 
that he had experience low back pain for 25 years.  The pain 
was constant, pulsating, and described as 10/10 in severity.  
He treated his condition with ibuprofen, metoclopramide, and 
heat packs.  He denied any associated weight loss, fever, 
malaise, dizziness, visual disturbance, numbness, weakness, 
or bladder or bowel complaints.  He did not use any assistive 
devices for ambulation.  He reported being able to walk for 
two blocks, or up one flight of stairs.  He could stand for a 
short period of time.  His activities of daily living were 
not affected.  

Following examination, the diagnosis was degenerative disc 
disease of the lumbosacral spine and although the examiner 
included the notation "service-related", he explained that 
that it was at least as likely as not that the Veteran's back 
condition was due to the automobile accident in 1967.  He 
further opined that it was less likely than not that this 
preexisting condition was permanently aggravated by service 
beyond its natural progression.

Based on the evidence of record, the Board finds that service 
connection for a low back disability is not warranted.  
Initially, the Board notes that the Veteran's prior back 
injury was noted during his induction examination, and that 
records of the residuals of that injury were associated with 
the Veteran's service treatment records.  Therefore, the 
presumption of soundness does not apply.

The next question to be addressed is whether the Veteran's 
low back disability underwent an increase in severity beyond 
its normal progression during service.  Although the 
Veteran's service treatment records contain several entries 
related to low back pain, these alone do not demonstrate that 
the Veteran's disability increased in severity beyond its 
normal progression.  Indeed, the Veteran's 1971 private 
records reflect that the Veteran's condition could lead to 
prolonged pain and disability following trauma.  Moreover, 
the July 2007 VA examiner concluded that the Veteran's back 
disability did not undergo an increase in severity during 
service beyond its normal progression.  There is no competent 
evidence to rebut this evidence or to otherwise support the 
conclusion that the Veteran's back disability was aggravated 
by service.

The Board notes that the December 2003 VA examiner concluded 
that the Veteran's low back disability was at least as likely 
as not related to service.  However, the claims file was not 
reviewed for that examination, and the Veteran did not 
discuss his history of back injuries prior to service.  
Therefore, in rendering an opinion, the examiner was not 
aware of and did not address the issue of a preexisting back 
injury.  Therefore, the opinion carries little probative 
value, and cannot serve as a nexus upon which to grant 
service connection.  See Reonal v. Brown, 5 Vet. App. 458, 
491 (1993) (an opinion based upon an inaccurate factual 
premise has no probative value).


ORDER

Service connection for hypertension is denied.

Service connection for diabetes mellitus is denied.

Service connection for a low back disability is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


